Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-24 and 27-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the apparatus of independent claim 19, the method of independent claim 29, the apparatus of independent claim 34, the method of independent claim 38, the non-transitory computer readable medium of independent claim 39, and the non-transitory computer readable medium of independent claim 40.
The prior art is particularly deficient regarding obtaining a full-picture bitstream comprising: coded pictures, each coded picture comprising a grid of coding tree units and partitioned to one or more tiles containing an integer number of coding tree units forming a rectangle, and a motion-constrained tile set comprising one or more tiles per coded picture in a manner that no sample value outside the motion-constrained tile set is referred in prediction of any sample within the motion-constrained tile set; generating instructions to construct a full-picture-compliant tile set track on the basis of the motion-constrained tile set, wherein said full-picture-compliant tile set track is playable as any full-picture track using a parsing and decoding process of full-picture tracks, said instructions comprising an extractor structure that extracts a part of an elementary unit from the full-picture track and wherein the elementary unit is a network abstraction layer unit; and including, in said instructions, the extractor structure that comprises an inline constructor structure that includes one or both of a network abstraction layer header and a slice segment header, and a constructor structure that extracts the motion-constrained tile set from the full-picture-compliant tile set track, as described by claims 19, 29, and 39.
The prior art is also particularly deficient regarding obtaining first characteristics of a first full-picture-compliant tile set track from a media presentation description and/or from a media file, wherein said full-picture-compliant tile set track is playable as any full-picture track using a parsing and decoding process of full-picture tracks; determining based on the first characteristics to obtain a part or an entirety of the first full-picture-compliant tile set track; obtaining the part of the entirety of the first full-picture-
Claims 20-24, 27-28, 30-33, and 35-37 are dependent upon claims 19, 29, and 34, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482